Appeal by the defendant from an order of the Supreme Court, Westchester County (Cohen, J.), entered March 24, 2010, which, after a hearing, designated him a level one sex offender and a sexually violent offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
*906In the order appealed from, the Supreme Court properly stated that the “maximum number of points that the People would have [had] the court attribute to the defendant [was] 55,” and that “the People [were] not otherwise seeking an upward departure.”
Under these circumstances, the Supreme Court was correct in concluding that the issue of whether the defendant might have earned a lower numerical score under the guidelines established in the Sex Offender Registration Act (Correction Law art 6-C [hereinafter SORA]) was academic. The defendant would inevitably have remained at level one regardless of how low his numerical score might have been. While a SORA determination should be supported by findings of fact, there is no need for a court to make gratuitous findings of fact with respect to issues that are entirely academic (cf. People v Smith, 11 NY3d 797 [2008]). The defendant’s contention that he had a right to have the Supreme Court make such findings as a matter of “procedural due process” is without merit.
Equally without merit is the defendant’s contention that his adjudication as a sexually violent offender based on his having been convicted of attempted rape in the first degree constituted a denial of his substantive due process rights (see generally People v Knox, 12 NY3d 60, 69 [2009], cert denied 558 US —, 130 S Ct 552 [2009] [rational basis for Legislature’s adoption of “hard and fast rule, with no exceptions” in SORA context]). Skelos, J.P, Leventhal, Sgroi and Miller, JJ., concur.